IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,505-01


                             EX PARTE CUONG TRAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D-1-DC-15-900145-A FROM TRAVIS COUNTY


       Per curiam. SLAUGHTER , J., would remand. YEARY , J., dissented.

                                           OPINION

       The State charged Applicant with third-degree felony assault. TEX . PENAL CODE §§ 22.01

(a)(1), (b)(2)(B). A jury convicted and assessed a six-year sentence. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Before trial, the State offered Applicant a plea deal for misdemeanor assault with time served.

The habeas record shows that Applicant either was not informed of the plea offer, which he would

have accepted, or rejected the plea offer based on bad advice. See Lafler v. Cooper, 132 S.Ct. 1376

(2012); Missouri v. Frye, 132 S.Ct. 1399 (2012). The trial court, with the State’s agreement,

recommends granting habeas relief.
                                                                                                    2

       The findings and recommendation are supported by the habeas record. Relief is granted. Id.;

Strickland v. Washington, 466 U.S. 668 (1984). The judgment in cause number D-1-DC-15-900145

from the County Court No. 4 of Travis County is set aside. Applicant is remanded to the custody of

the Sheriff of Travis County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 3, 2021
Do not publish